         Case 1:21-cr-00175-TJK Document 172 Filed 09/18/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

                            Complainant,
            v.
                                                            Criminal Case No.
ZACHARY REHL
                                                            1:21-cr-00175-TJK-3

(Styled as USA v. NORDEAN incorporating cases
against four Defendants collectively)


                            Accused


                      ZACHARY REHL’S OPPOSITION TO
                 PROSECUTION’S MOTION FOR TRANSFER ORDER

       Comes now the Accused ZACHARY REHL, by counsel, and hereby files this Opposition

to the Prosecution’s Motion for a Transfer Order, which asked for ZACHARY REHL to be held

in custody and moved to the District of Columbia. For his reasons he files the corresponding

Memorandum of Law, by counsel:

       ZACHARY REHL argues, by counsel, that there is no pressing need for ZACHARY

REHL to be transferred from the Philadelphia Detention Center to the District of Columbia,

at least not at this time. No need has been identified in the motion. A transfer would cause

negative consequences for a pre-trial detainee presumed innocent, both personal and in

preparation of his legal defense. There seem to be only disadvantages to a transfer at this

time. The Motion should be either denied or postponed by the Court. A transfer order

would at the least be premature.

Dated: September 18, 2021
         Case 1:21-cr-00175-TJK Document 172 Filed 09/18/21 Page 2 of 3




                                      RESPECTFULLY SUBMITTED


                                      /s/ Jonathon Alden Moseley
                                      Jonathon Alden Moseley, Esq.
                                      Jonathon Moseley, Attorney at Law
                                      DC Bar No. VA005
                                      Virginia State Bar No. 41058
                                      5765-F Burke Centre Parkway, PMB #337
                                      Burke, Virginia 22015
                                      Telephone: (703) 656-1230
                                      Contact@JonMoseley.com
                                      Moseley391@gmail.com

                                CERTIFICATE OF SERVICE

         I hereby certify that on September 18, 2021, I electronically filed the foregoing document
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to the following CM/ECF participant(s), and also mailed a copy to the following by first
class U.S. mail, postage prepaid, one single copy to the prosecution for distribution internally to
all counsel involved for the proseuction. From my review of the PACER / ECF docket records
for this case that the following attorneys will receive notice through the ECF system of the U.S.
District Court for the District of Columbia.

                  Mr. Luke Matthew Jones, Esq.
                  U.S. ATTORNEY'S OFFICE FOR THE DISTRICT OF COLUMBIA
                  555 Fourth Street, N.W.
                  Washington, DC 20530
                  (202) 252-7066
                  (202) 616-8470 (fax)
                  ahmed.baset@usdoj.gov

                  Mr. Jason Bradley Adam McCullough, Esq.
                  U.S. ATTORNEY'S OFFICE FOR THE DISTRICT OF COLUMBIA
                  555 4th Street, NW
                  Washington, DC 20001
                  (202) 252-7233
                  jason.mccullough2@usdoj.gov

                  Mr. James B. Nelson, Esq.
                  U.S. ATTORNEY'S OFFICE FOR THE DISTRICT OF COLUMBIA
                  555 Fourth Street NW, Room 4112
                  Washington, DC 20530
                  (202) 252-6986
                  james.nelson@usdoj.gov


                                                 2
Case 1:21-cr-00175-TJK Document 172 Filed 09/18/21 Page 3 of 3




                              3
